___________

                             No. 95-3050
                             ___________

United States of America,          *
                                   *
          Appellee,                *
                                   *   Appeal from the United States
     v.                            *   District Court for the
                                   *   Eastern District of Missouri.
William T. Moore,                  *
                                   *          [UNPUBLISHED]
          Appellant.               *


                             ___________

                    Submitted:   February 6, 1996

                        Filed: February 9, 1996
                             ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     William T. Moore appeals the year-and-a-day sentence imposed
by the district court1 following his guilty plea to possession of
stolen property, in violation of 18 U.S.C. § 659. We affirm.


     From 1987 until 1992, Moore stole items from air freight
shipments at Lambert-St. Louis International Airport.          To
facilitate the thefts, Moore enlisted the aid of four other
individuals, who assisted him at various times throughout the
course of the criminal activity. Moore sold most of the stolen
items to two "fences." At sentencing, the district court assessed
a four-level enhancement under U.S.S.G. § 3B1.1(a), after finding
that Moore was the leader or organizer of criminal activity that


     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
involved five or more participants. On appeal, Moore argues the
district court erred because neither he nor the "fences" could be
considered "participants," and because the criminal activity never
involved five participants at one time.


     Under section 3B1.1(a), a district court must increase a
defendant's offense level if he was an organizer or leader of a
criminal activity that involved five or more participants, or that
was otherwise extensive.     "A `participant' is a person who is
criminally responsible for the commission of the offense, but need
not have been convicted." U.S.S.G. § 3B1.1, comment. (n.1). We
have previously held that a defendant "is counted as a participant
in the criminal activity." United States v. Kenyon, 7 F.3d 783,
785-86 (8th Cir. 1993) (citing United States v. Harry, 960 F.2d 51,
54 (8th Cir. 1992)). Even assuming "fences" are not counted for
purposes of section 3B1.1(a), the district court correctly
determined that the criminal activity involved five participants.
First, Moore's role in the offense is determined based on all his
relevant conduct and not solely on the act of conviction.       See
U.S.S.G. Ch.3, Pt.B, intro. comment. Second, the record shows that
four other individuals helped Moore facilitate the theft of the
items, and that these individuals were also criminally responsible.
We reject Moore's assertion that the criminal activity must involve
five or more participants "at any one time."       Accordingly, we
conclude the district court did not clearly err in assessing the
section 3B1.1(a) enhancement. See United States v. Smith, 62 F.3d
1073, 1079 (8th Cir. 1995) (standard of review), cert. denied, 1995
WL 761706 (U.S. Jan. 22, 1996) (No. 95-7191).


     The judgment is affirmed.




                                 -2-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -3-